DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10 are allowed for incorporating the allowable subject matter of former claims 6 and 15, respectively.  Specifically, the prior art neither teaches nor reasonably suggests that estimating the first updated value of the parameter of interest characterizing the semiconductor structure at one measurement site of the one or more measurement sites is based on the second amount of measurement data associated with the measurements at a plurality of the one or more measurement sites, as required by the combination of features as claimed in each claim.
Hench teaches that the first updated value of the parameter of interest for a given measurement site may be based on a first amount of measurement data associated with another measurement site (par.0067); however, there is no suggestion that the first updated parameter for a given measurement site is based on the first amounts of measurement data from a plurality of measurement sites, as required by the claims.
Claim 19 is allowed for substantially the same reasons as claims 1 and 10. 
Claims 2-5, 7-9, 11-14, 16-18 and 20 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884